In his motion for rehearing, the appellant, for the first time, attempts to challenge the organization of the grand jury which returned the indictment in this case. There is nothing in the record before us which supports any of appellant's contentions. The indictment and all proceedings relative thereto, as they appear in the record before us, are regular.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 521